Exhibit 99.5 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On December 6, 2012, the Journal Broadcast Group, Inc. subsidiary of Journal Communications, Inc. (the “Company”), completed the acquisition of NewsChannel 5 Network, LLC (“WTVF NewsChannel 5”), from a subsidiary of Landmark Media Enterprises, LLC pursuant to the terms and conditions of a Purchase Agreement (the “Purchase Agreement”), dated as of August 31, 2012, with Landmark Television, LLC, and joined for certain limited purposes by Journal Broadcast Corporation, the Company and Landmark Media Enterprises, LLC. WTVF NewsChannel 5 owns and operates, among other things, WTVF-TV, Nashville, Tennessee, a CBS affiliated television station. The purchase price was $215 million plus a preliminary working capital adjustment of $5 million. The historical unaudited balance sheets used in the pro forma condensed combined balance sheet are as of September 23, 2012 for the Company and as of September 30, 2012 for WTVF Newschannel 5.The historical unaudited statements of operations used in the pro forma condensed combined statements of operations are for the three quarters ended September 23, 2012 and the year ended December 25, 2011 for the Company and for the three quarters ended September 30, 2012 and the year ended December 31, 2011 for WTVF Newschannel 5.There were no unusual charges or significant adjustments in the excluded periods between the respective fiscal period ending dates which require separate disclosure. The pro forma unaudited condensed combined balance sheet as of September 23, 2012 is presented as if the acquisition and related acquisition financing had occurred on September 23, 2012, and includes all adjustments that give effect to events that are directly attributable to the acquisition and related acquisition financing and are factually supportable. The pro forma unaudited condensed combined statements of operations for the year ended December 25, 2011 and the three quarters ended September 23, 2012 are presented as if the acquisition and related acquisition financing had occurred on December 27, 2010, and include all adjustments that give effect to events that are directly attributable to the acquisition and related acquisition financing, are expected to have a continuing impact, and are factually supportable. The unaudited pro forma condensed combined financial statements are presented for informational purposes only and are not intended to represent or to be indicative of the results of operations or financial position that the Company would have reported had the acquisition and related acquisition financing been completed as of the dates set forth in the pro forma unaudited condensed combined financial statements. The unaudited pro forma condensed combined statements of operations do not include the effects of non-recurring income statement impacts from the acquisition or the related acquisition financing. Additionally, the unaudited pro forma condensed combined statements of operations do not include any adjustments for expected future incremental operating income as a result of synergies, which the Company expects may be significant. The unaudited pro forma condensed combined financial statements reflect management’s preliminary estimates of the fair values of tangible and intangible assets acquired and liabilities assumed. Upon completion of the valuation for the acquisition, the Company may make additional adjustments, and these valuations could change significantly from those used in the pro forma condensed combined financial statements. These unaudited pro forma condensed combined financial statements should be read in conjunction with the Company’s historical consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 25, 2011, the Company’s Quarterly Report on Form 10-Q for the three quarters ended September 23, 2012, the Company’s Current Report on Form 8-K filed with the United States Securities and Exchange Commission on December 7, 2012, WTVF NewsChannel 5’s historical financial statements and notes thereto as of and for the years ended December 31, 2011, 2010 and 2009 contained herein as Exhibit 99.4 and historical unaudited financial statements as of and for the third quarter and three quarters ended September 30, 2012 and 2011 contained herein as Exhibit 99.3. 1 Journal Communications, Inc. Pro Forma Condensed Combined Balance Sheet September 23, 2012 (Unaudited, in thousands) WTVF Pro Forma Total Journal NewsChannel 5 Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $
